        Case 3:19-cv-00711-WHO Document 34 Filed 06/12/19 Page 1 of 2




 1 Marc J. Randazza, CA Bar No. 269535
   Alex J. Shepard, CA Bar No. 295058
 2 RANDAZZA LEGAL GROUP, PLLC
 3 2764 Lake Sahara Drive, Suite 109
   Las Vegas, Nevada 89117
 4 Telephone: 702-420-2001
   ecf@randazza.com
 5
   Attorneys for Plaintiff
 6 Free Speech Systems, LLC
 7
                          IN THE UNITED STATES DISTRICT COURT
 8                         NORTHERN DISTRICT OF CALIFORNIA
 9                             SAN FRANCISCO DIVISION

10                                              Case No. 3:19-cv-00711-WHO
     FREE SPEECH SYSTEMS, LLC,
11    a Texas limited liability company

12                                              NOTICE OF CHANGE OF COUNSEL
                 Plaintiff,
13
           vs.                                  Hon. William H. Orrick
14
     PETER MENZEL, an individual,
15
16               Defendant.

17
18        PLEASE TAKE NOTICE THAT that Marc J. Randazza and Alex J. Shepard of
19 Randazza Legal Group, PLLC hereby withdraw as attorneys of record for Plaintiff
20 Free Speech Systems, LLC in this action. Counsel of record for Plaintiff otherwise
21 remain the same.
22        Dated: June 12, 2019.             Respectfully Submitted,
23                                          RANDAZZA LEGAL GROUP, PLLC
24                                          /s/ Marc J. Randazza
                                            Marc J. Randazza, CA Bar No. 269535
25                                          Alex J. Shepard, CA Bar No. 295058
26                                          2764 Lake Sahara Drive, Suite 109
                                            Las Vegas, Nevada 89117
27
28                                             -1-
                                  Notice of Change of Counsel
                                       3:19-cv-00711-WHO
         Case 3:19-cv-00711-WHO Document 34 Filed 06/12/19 Page 2 of 2




 1                                                        Case No. 3:19-cv-00711-WHO

 2                               CERTIFICATE OF SERVICE

 3         I HEREBY CERTIFY that on June 12, 2019, I electronically filed the foregoing

 4 document with the Clerk of the Court using CM/ECF. I further certify that a true
 5 and correct copy of the foregoing document is being served via transmission of
     Notices of Electronic Filing generated by CM/ECF.
 6
 7
 8                                               Respectfully submitted,

 9                                               /s/ Marc J. Randazza
10                                               Marc J. Randazza

11

12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
28                                            -2-
                                 Notice of Change of Counsel
                                      3:19-cv-00711-WHO
